Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-8, 52 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeong, et al., (“An Out-of-Plane “Hinge-Shaped” Nano-Gap Accelerometer with High Sensitivity and Wide Bandwidth,” 2017 19th International conference on Solid-State Sensors, Actuators and Microsystems (Transducers), IEEE June 18, 2017 pp. 2131-2134), provided by Applicant.
Regarding Claim 1, Jeong teaches: A contact microphone comprising (Fig. 1, “Accelerometer Design”, the accelerometer has an operational bandwidth in the audible band, see Introduction, last paragraph; hence it can capture sounds and thus constitutes a contact microphone): a first proof mass (page 2131, right-hand column, 2nd ¶); a first sensing electrode (page 2132, right-hand column, lines 4-8); and a first sensing gap between the first proof mass and the first sensing electrode (page 2132, right-hand column, lines 8-11; Fig. 1( c ) and 1( d )); wherein the contact microphone has a vibration acceleration sensitivity of better than 100 μg√Hz (page 2134, Table 1; here the noise density level is being read on the limitation of vibration acceleration sensitivity).
Regarding Claim 6, Jeong teaches: wherein the first proof mass is substantially thicker than the first sensing electrode (Fig. 2).
Regarding Claim 7, Jeong teaches: further comprising a substrate (section “Fabrication”, first sentence); wherein the contact microphone has tri-axial vibration sensitivity including in the normal direction to the plane of the substrate and in the plane of the substrate (Page 2133, left-hand column, lines 4-7).
Regarding Claim 8, Jeong teaches: further comprising a torsional tether configured to support the first proof mass (Page 2132, left-hand column, lines 12-16).
Regarding Claim 52, Jeong teaches: A method comprising: placing an accelerometer comprising the contact microphone of claim 1 upon a person; and capturing vibrations, with the accelerometer, emanating from the person; wherein placing the accelerometer upon the person comprises placing the accelerometer disposed within one or more of a stethoscope, a wrist watch, a necklace, a wearable strap, a patch, and a sensor (section “Introduction”, first paragraph).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4, 17-18, 29, 32-33, 44-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong, et al., (“An Out-of-Plane “Hinge-Shaped” Nano-Gap Accelerometer with High Sensitivity and Wide Bandwidth,” 2017 19th International conference on Solid-State Sensors, Actuators and Microsystems (Transducers), IEEE June 18, 2017 pp. 2131-2134), provided by Applicant, in view of Dusan (US 9516442 B1).
Regarding Claim 3, Jeong does not specifically teach: wherein the contact microphone has an operation bandwidth ranging from 0 Hz and 5,000 Hz. In a related field, Dusan teaches wherein a contact microphone has an operation bandwidth ranging from 0 Hz and 5,000 Hz (Col. 8, ln 52 – Col. 9, ln 28: “The accelerometer may have a bandwidth between 0 and 500 Hz; between 0 and 1 kHz; or between 0 and a frequency between 500 Hz and 3 kHz, (e.g., frequency 47 as shown in FIG. 4B). In some cases, a “custom” accelerometer for detecting a voice of a person may include such a filter or may only have a response (e.g., amplitude) versus frequency that passes signal within such ranges. At frequency 46 filtering provided by the accelerometer, headset, or device 1 removes DC components below a lower threshold frequency, such as described above”). It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Jeong to include the teachings of Dusan because doing so would allow the contact microphone of Jeong to obtain frequencies of the human speech bands.
Regarding Claim 4, Jeong does not specifically teach: wherein the contact microphone has an operation bandwidth ranging from 0 Hz and 10,000 Hz. In a related field, Dusan teaches wherein a contact microphone has an operation bandwidth ranging from 0 Hz and 5,000 Hz (Col. 8, ln 52 – Col. 9, ln 28: “The accelerometer may have a bandwidth between 0 and 500 Hz; between 0 and 1 kHz; or between 0 and a frequency between 500 Hz and 3 kHz, (e.g., frequency 47 as shown in FIG. 4B). In some cases, a “custom” accelerometer for detecting a voice of a person may include such a filter or may only have a response (e.g., amplitude) versus frequency that passes signal within such ranges. At frequency 46 filtering provided by the accelerometer, headset, or device 1 removes DC components below a lower threshold frequency, such as described above”). It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Jeong to include the teachings of Dusan because doing so would allow the contact microphone of Jeong to obtain frequencies of the human speech bands.
Regarding Claim 17, Jeong teaches: A MEMS device (section “Measurement”, first sentence) comprising: a casing (implicit, since the operational environment is a vacuum); and an accelerometer comprising the contact microphone of claim 1 (as described above); Jeong does not specifically teach: wherein the accelerometer has a frequency response ranging from 0 Hz and 10,000 Hz with relatively constant sensitivity. In a related field, Dusan teaches wherein a contact microphone has an operation bandwidth ranging from 0 Hz and 5,000 Hz (Col. 8, ln 52 – Col. 9, ln 28: “The accelerometer may have a bandwidth between 0 and 500 Hz; between 0 and 1 kHz; or between 0 and a frequency between 500 Hz and 3 kHz, (e.g., frequency 47 as shown in FIG. 4B). In some cases, a “custom” accelerometer for detecting a voice of a person may include such a filter or may only have a response (e.g., amplitude) versus frequency that passes signal within such ranges. At frequency 46 filtering provided by the accelerometer, headset, or device 1 removes DC components below a lower threshold frequency, such as described above”). It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Jeong to include the teachings of Dusan because doing so would allow the contact microphone of Jeong to obtain frequencies of the human speech bands.
Regarding Claim 18, Jeong, in view of Dusan, teaches: wherein the casing comprises a vacuum having a pressure substantially lower than one atmosphere (Jeong: page 2132, right-hand column, lines 12-16).
Regarding Claim 29, Jeong does not specifically teach: A method comprising: capturing vibrations emanating from a person with the contact microphone of claim 1; wherein the contact microphone has an operation bandwidth ranging from 0 Hz and at least 5,000 Hz with relatively constant sensitivity. In a related field, Dusan teaches wherein a contact microphone has an operation bandwidth ranging from 0 Hz and 5,000 Hz (Col. 8, ln 52 – Col. 9, ln 28: “The accelerometer may have a bandwidth between 0 and 500 Hz; between 0 and 1 kHz; or between 0 and a frequency between 500 Hz and 3 kHz, (e.g., frequency 47 as shown in FIG. 4B). In some cases, a “custom” accelerometer for detecting a voice of a person may include such a filter or may only have a response (e.g., amplitude) versus frequency that passes signal within such ranges. At frequency 46 filtering provided by the accelerometer, headset, or device 1 removes DC components below a lower threshold frequency, such as described above”). It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Jeong to include the teachings of Dusan because doing so would allow the contact microphone of Jeong to obtain frequencies of the human speech bands.
Regarding Claim 32, Jeong does not specifically teach wherein the contact microphone has an operation bandwidth ranging from 0 Hz and 10,000 Hz with relatively constant sensitivity. In a related field, Dusan teaches wherein a contact microphone has an operation bandwidth ranging from 0 Hz and 5,000 Hz (Col. 8, ln 52 – Col. 9, ln 28: “The accelerometer may have a bandwidth between 0 and 500 Hz; between 0 and 1 kHz; or between 0 and a frequency between 500 Hz and 3 kHz, (e.g., frequency 47 as shown in FIG. 4B). In some cases, a “custom” accelerometer for detecting a voice of a person may include such a filter or may only have a response (e.g., amplitude) versus frequency that passes signal within such ranges. At frequency 46 filtering provided by the accelerometer, headset, or device 1 removes DC components below a lower threshold frequency, such as described above”). It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Jeong to include the teachings of Dusan because doing so would allow the contact microphone of Jeong to obtain frequencies of the human speech bands.
Regarding Claim 33, Jeong teaches: wherein the contact microphone is encased within a casing (implicit, since the operational environment is a vacuum).
Regarding Claim 44, Jeong, in view of Dusan, teaches: further comprising placing the contact microphone upon at least one of skin of the person or a fabric contacting skin of the person (the contact microphone as modified would necessarily be placed at such a location).
Regarding Claim 45, Jeong, in view of Dusan, teaches:  further comprising placing the contact microphone upon the person at a location selected from the group consisting of an intercostal space and a joint space (the contact microphone as modified would necessarily be placed at such a location).

Claim(s) 71 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong, et al., (“An Out-of-Plane “Hinge-Shaped” Nano-Gap Accelerometer with High Sensitivity and Wide Bandwidth,” 2017 19th International conference on Solid-State Sensors, Actuators and Microsystems (Transducers), IEEE June 18, 2017 pp. 2131-2134), provided by Applicant.
Regarding Claim 71, Jeong does not specifically teach the localization method using multiple accelerometers or contact microphones as claimed. However, Jeong teaches applications of its accelerometer include wearables and health informatics (“Introduction”, first paragraph). It would have been obvious to try to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to use the accelerometer of Jeong in the fields of wearables or health informatics to locate a source of vibrations using at least two accelerometers. Motivation for doing so would lie in allowing a source of a vibration, such as within a patient, to be detected, i.e. such as an abnormality  with their heart.


Allowable Subject Matter
Claim 13, 19-20, 22, 25, 34, 43, 91 allowed.
Claims 9-12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW A EASON whose telephone number is (571)270-7230. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW A EASON/Primary Examiner, Art Unit 2651